                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

AARON ARCHY,

             Plaintiff,

             V.                          : Civ. Action No. 16-467-RGA

CONNECTIONS CSP INC.,

             Defendant.

                               MEMORANDUM ORDER

      At Wilmington this_{_(__ day of February, 2019, having considered Plaintiff's

motion to compel (0.1. 33),

      IT IS ORDERED that the motion is DENIED for the reasons that follow;

       1.    On February 9, 2018, Plaintiff served a first request for production of

documents upon Defendant seeking a complete copy of Plaintiff's medical records and

medical grievances from June 1, 2014 to present.    (0.1. 31).

      2.     Defendant responded and objected to the request on April 10, 2018,

because the request sought documents not in its possession or control.         Defendant

nevertheless produced to Plaintiff 384 pages -- medical records, grievances and

decisions related to the grievances that Defendant had obtained from the Delaware

Department of Correction pursuant to subpoena.     (0.1. 36, 0.1. 45).

       3.    While Defendant did not timely respond to the request, it is not required to

produce documents that are not in its possession or control.         The Court has reviewed

the documents it produced to Plaintiff and finds that it adequately responded to

Plaintiffs first request for production of d o c u m e ~ ~


                                                UNITED STA ES DISTRICT JUDGE
                                                                 l
